DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 10/21/2021.
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.


Allowable Subject Matter
3.	Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21, 29 and 35, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Gordon, (US Pub. 2012/0278725 A1), teaches the limitation: “a user interface that displays a feed that is accessible to a plurality of users whom of which can create a custom action of liking, commenting, sharing in response to viewing the feed in a feed list ”. 


The prior art of Zigoris, (US Pub. 2015/0312292 A1), teaches another combination, “uses a specialized GUI called “sponsor GUI 306 to specify a type wherein filters are applied to media content and then rendered to main GUI, known as news feed”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





  



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 5, 2021